Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 14, 2021 has been entered.

Status of the Claims
Claims 20-46 are all the claims pending in the application. 
Claims 20, 21, 23, 24, 28-35, 38, 39, and 43-46 are amended.
Claims 20-46 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed September 14, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.

Regarding the 112(d) rejection, the rejection is withdrawn in light of the amendment to the claim.

Regarding the 101 rejections, the rejections are withdrawn at least because the claims as amended reflect an improvement, see MPEP 2106.05(a).  That is, Examiner finds the claims recite an abstract idea, under Step 2A Prong 1, recruiting or hiring.  Examiner further finds the additional elements of the various machine learning algorithms performing the claimed functions, especially the claimed function of revising the ideal candidate profile based historical decision data, integrate the abstract idea into a practical application because the additional elements reflect an improvement in automated candidate assessment.  Accordingly the 101 rejections are withdrawn.

Regarding the 102 rejections, the rejections are withdrawn in light of the amendments to the claims.  Please see below for the new 103 rejections of the claims as amended.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Objections
Claim 43 is objected to because of the following informalities: claim 43 appears to be missing a word in the limitation (emphasized) "…updating said training database based the historical decision data…"  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-26, 28-33, 35-41, and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al, US Pub. No. 2015/0161567, herein referred to as "Mondal" in view of Shah et al, US Pub. No. 2014/0304202, herein referred to as "Shah".
Regarding claim 20, Mondal teaches:
inputting applicant data associated with the candidate from an Applicant Tracking System (ATS) for the organization (imports candidate information, ¶¶[0006], [0071]; see also ¶¶[0041]-[0042], [0077] discussing tracking employees and applicants); 
inputting job data associated with the given role from a job database (imports performance data for current employees, ¶¶[0006], [0044]-[0045]; see also Fig. 3A summarizing); 
retrieving from a training database training data associated with the given role (imports performance data for current employees from databases, ¶¶[0006], [0044]-[0045]; see also Fig. 3A summarizing); 
executing a first machine learning algorithm to generate an ideal candidate profile (generates an ideal candidate profile, ¶¶[0006], [0037], [0046], [0069]; see also ¶¶[0053]-[0069] discussing using machine learning);
comprising an ideal candidate token list for the given role (ideal candidate profile includes attributes associated with the ideal candidate,¶[0069] and Fig. 10) 

wherein said ideal candidate token list is generated by the first machine learning algorithm by parsing and contextualizing said training data (determines ideal candidate based on performance data of employees, e.g. ¶¶[0047] and Fig. 3A in the context of assessing applicant qualifications, e.g. Abstract), 
wherein the first machine learning algorithm is further executed to revise the ideal candidate profile based on historical decision data characterizing a previous hiring or selection decision associated with one or more previous candidates for the given role (uses hired candidates to reassess and update the ideal candidate profile, ¶[0078] and Fig. 3B); 
executing a machine learning algorithm to generate a candidate profile (generates a profile for the candidate, ¶¶[0006], [0071] and Fig. 9; see also ¶¶[0053]-[0069] discussing using machine learning)
comprising a candidate token list based on said applicant data from said ATS (candidate profile includes attributes of the candidate, ¶¶[0006], [0071] and Fig. 9),
wherein said candidate token list is generated by the machine learning algorithm parsing and contextualizing said applicant data (determines candidate profile from candidates' data, e.g. ¶[0071] and Fig. 3A in the context of assessing their qualifications, e.g. Abstract);
and executing a machine learning algorithm to process said candidate token list of said candidate profile and said ideal candidate token list of said ideal candidate profile (compares candidate profile with ideal candidate profile, ¶¶[0006], [0072]); 
to compute a score providing an indication of the suitability of  the candidate for the given role (generates a suitability rating based on the comparison, e.g. ¶¶[0006], [0076] and Fig. 9; see also ¶¶[0072]-[0075] discussing scoring process).  
However Mondal does not teach:

a third machine learning algorithm
Nevertheless, it would have been obvious at the time of filing to use multiple machine learning algorithms in light of the teachings of Mondal because duplication of parts is obvious unless a new and unexpected result is produced, see MPEP 2144.04.VI.B.  That is, Mondal teaches using machine learning to perform the various functions, see ¶¶[0053]-[0069] discussing using machine learning.  Examiner finds no evidence that using multiple machine learning algorithms would produce new or unexpected results.
However Mondal does not teach but Shah does teach:
a Bayes classifier to process said candidate token list of said candidate profile (calculates relevance scores using Bayesian classifier, ¶¶[0026], [0060]).
Further, it would have been obvious at the time of filing to combine the candidate assessment of Mondal with using a Bayesian classifier to calculate scores, as taught by Shah, because Mondal explicitly suggests using Bayesian methods when assessing the candidates, ¶[0066]; see also MPEP 2143.I.G.
Regarding claim 21, the combination of Modal and Shah teaches all the limitation of claim 20 and Mondal further teaches:
wherein said job data comprises jobs grouped into one or more buckets based on similarities between one or more of said jobs, and said jobs being imported from said ATS for the organization (applicants' data is grouped by industry, ¶¶[0038], [0044], [0051]).  
Regarding claim 22, the combination of Modal and Shah teaches all the limitation of claim 20 and Mondal further teaches:
wherein said historical decision data includes one or more of candidate interview data, performance review data, dismissal data, dismissal reasons data, and candidate comments data (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing).  
Regarding claim 23, the combination of Modal and Shah teaches all the limitations of claim 22 and Mondal further teaches:
wherein said historical decision data comprises data associated with a candidate that was determined to be suitable for the given role (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing).
Regarding claim 24, the combination of Modal and Shah teaches all the limitations of claim 23 and Mondal further teaches:
wherein said historical decision data comprises data associated with a candidate determined not to be suitable for the given role (tracks poor performers, ¶[0077])
Regarding claim 25, the combination of Modal and Shah teaches all the limitations of claim 22 and Mondal further teaches:
converting said score into a grade value (converts scores into a match percentage, ¶¶[0072]-[0075].  Please note the match percentage is a "grade" because the broadest reasonable interpretation of "grade" includes a level of quality and the match percentage is a level of quality of the candidate).  
Regarding claim 26, the combination of Modal and Shah teaches all the limitations of claim 25 and Mondal further teaches:
further candidate processing based on said grade value, said further candidate processing comprising automatically moving candidates with a first grade value to an interview stage (makes hiring and interview recommendations based of analysis, ¶¶[0002], [0078]).  
Regarding claim 43, the combination of Modal and Shah teaches all the limitations of claim 23 and Mondal further teaches:
updating said training database based the historical decision data imported from said ATS comprising data associated with one or more candidates determined to be suitable for the given role and data associated with one or more candidates dismissed or terminated from the given role (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing).  

Claims 28-33 and 35-41 recite similar limitations as claims 20-27 and accordingly are rejected for similar reasons as claims 20-27.

Claims 27, 34, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal and Shah further in view of Benham et al, US Pub. No. 2016/0239806, herein referred to as "Benham".
Regarding claim 27, the combination of Mondal and Shah teaches all the limitations of claim 4 and does not teach but Benham does teach:
wherein said step of further candidate processing based on said grade value comprises generating and sending the candidate a message through a communication protocol and said message comprising a video interview request (sends message requesting video interviews, ¶[0049] and Fig. 37).
Further, it would have been obvious at the time of filing to combine candidate evaluation system of Mondal and Shah with the video interviews of Benham because it would have been "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, see MPEP 2143.I.E.  That is, Mondal teaches evaluating candidates for interviews, ¶[0002].  There are only a finite number of methods of conducting an interview (e.g. in-person, via telephone, via video, etc.) and one of ordinary skill could have simply selected video interviewing as the method of holding the interview.  

Claims 34 and 42 recite similar limitations as claim 27 and accordingly are rejected for similar reason as claim 27.

Claims 44-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mondal and Shah further in view of Chenthamarakshan et al, US Pub. No. 2012/0123956, herein referred to as "Chenthamarakshan".
Regarding claim 44, the combination of Modal and Shah teaches all the limitations of claim 43 and Mondal further teaches:
wherein said step of updating said training database comprises, importing the applicant data from the ATS based on a change in a candidate status (imports performance data for current employees, ¶¶[0006],[0044]-[0045]; see also Fig. 3A summarizing, and poor performers, ¶[0077).
However the combination of Mondal and Shah does not teach but Chenthamarakshan does teach:
and determining if the change in candidate status is based on a dismissal, and if based on a dismissal, further determining if the dismissal is based on an unsuitability of the associated candidate for the given role, and if yes, the training data being generated based on candidate data for the unsuitable candidate (uses rejected candidates records when building scoring model, ¶¶[0027]-[0028] and Fig. 3.  Please note this limitation does not further limit the scope of the claim because it is a contingent limitation that is not required to occur, see MPEP 2111.04.  That is, the candidate is not required to have been dismissed and thus this limitation is not required to occur).  
Further, it would have been obvious at the time of filing to combine the candidate assessment of Mondal and Shah with the analysis of rejected candidates of Chenthamarakshan because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is Mondal teaches updating the ideal candidate profile based on hired 
Regarding claim 45, the combination of Modal and Shah teaches all the limitations of claim 43 and Mondal further teaches:
if based on a dismissal, determining if the associated candidate is being offered another role or job, if yes, training data is generated based on candidate data for the suitable candidate and utilized to update and refine said training database (uses hired candidates to reassess and update the ideal candidate profile, ¶[0078] and Fig. 3B.  Please note this limitation does not further limit the scope of the claim because it is a contingent limitation that is not required to occur, see MPEP 2111.04.  That is, the candidate is not required to have been dismissed and thus this limitation is not required to occur). 
However the combination of Mondal and Shah does not teach but Chenthamarakshan does teach:
wherein said step of updating said training database comprises determining if the change in candidate status is based on a dismissal (uses rejected candidates records when building scoring model, ¶¶[0027]-[0028] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the candidate assessment of Mondal and Shah with the analysis of rejected candidates of Chenthamarakshan because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is Mondal teaches updating the ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B.  One skilled in the art would have recognized using data from rejected candidates, e.g. as taught by Chenthamarakshan, would further help the model identify unsuitable candidates.
Regarding claim 46, the combination of Modal and Shah teaches all the limitations of claim 43 and does not teach but Chenthamarakshan does teach:
obtaining additional data about the dismissal from the dismissed candidate, and said additional dismissal data being utilized to generate the training data and update and refine said training database (uses rejected candidates records when building scoring model, ¶¶[0027]-[0028] and Fig. 3).
Further, it would have been obvious at the time of filing to combine the candidate assessment of Mondal and Shah with the analysis of rejected candidates of Chenthamarakshan because known work in one field of endeavor may prompt variations of it for use in the same field based on design incentives, see MPEP 2143.I.F.  That is Mondal teaches updating the ideal candidate profile based on hired candidates, ¶[0078] and Fig. 3B.  One skilled in the art would have recognized using data from rejected candidates, e.g. as taught by Chenthamarakshan, would further help the model identify unsuitable candidates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629